Quench Kauffman was prosecuted in the county court of Ottawa county on an information charging him with the offense of conveying a pint of whisky from some point unknown in Ottawa county to a point on North Main street, between First and Second streets, in the city of Miami, said county, on or about the 12th day of March, 1922. Trial was had in September, 1922, resulting in a verdict of guilty, with punishment assessed at a fine of $50 and imprisonment for 30 days in the county jail. On the 15th day of September, 1922, the court rendered judgment in accordance with the verdict. Petition in error and case-made were filed in this court on the 4th day of December, 1922. The cause was submitted on the 28th day of February, 1924. No brief has been filed in behalf of plaintiff in error. The court has examined the transcript of the evidence, the information, the instructions of the court, minutes of the trial, *Page 165 
and the verdict and judgment, in connection with the petition in error, and have found no reversible error. The judgment, therefore, is affirmed.
BESSEY and DOYLE, JJ., concur.